Plaintiff in error, hereinafter called defendant, was convicted in the court of common pleas, Oklahoma county, of maintaining a place where intoxicating liquors were sold, and was sentenced to pay a fine of $75 and to serve a term of 30 days in the county jail. The evidence is that defendant had a place of business on North Fiftieth street known as "Al 
Tony's Nite Club." It had the reputation of being a place where intoxicating liquor was sold. Certain officers sent an informer into the place with some marked money to buy whisky. He bought it and returned, and the officers then arrested defendant and found the marked money on his person, and he admitted to them he sold the whisky to the informer and also delivered to them other whisky which he had there. Defendant did not take the stand and offered no testimony. There is no merit in the appeal.
The case is affirmed. *Page 77